DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. PGPub 2013/0221279) in view of Pujari (Pujari, S.P., Scheres, L., Marcelis, A.T.M. and Zuilhof, H. (2014), Covalent Surface Modification of Oxide Surfaces. Angew. Chem. Int. Ed., 53: 6322-6356) and Meyers (U.S. PGPub 2015/0056542).
Regarding claim 1, Xu teaches a dielectric composition comprising: a metal oxide particle ([0116], hafnium oxide) comprising a diameter of 5 nm or less ([0118]; less than 5 nm) capped with an organic ligand ([0108]) at at least a 1:1 ratio ([0116], particles individually capped by at least one capping agent; [0117]; at least 99.999% particles have at least one capping agent). 
Xu does not explicitly teach wherein ones of the organic ligand are bonded directly to metal atoms of the metal oxide particle by a carbon-metal bond and others of the organic ligand are bonded directly to oxygen atoms of the metal oxide particle.
Pujari teaches wherein organic ligands can bond to a metal oxide surface through direct bonding to the metal atoms or the oxygen atoms (Fig. 18). 
Meyers teaches wherein organic ligands can bond directly to metal atoms via a metal-carbon bond ([0053]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Pujari and Meyers with Xu such that ones of the organic ligand are bonded directly to metal atoms of the metal oxide particle by a carbon metal bond and others of the organic ligand are bonded directly to oxygen atoms of the metal oxide particle as a result of implementing the metal oxide particles with capping ligands of Xu ([0116]-[0117]; [0065]-[0066]) and for the purpose of controlling the radiation sensitivity of the composition (Meyers, [0053]).
Regarding claim 2, Xu teaches wherein the metal oxide particle comprises hafnium ([0116]).
Regarding claim 3, Xu teaches wherein the organic ligand comprises a carbonyl group ([0108], benzoic acid, oleic acid, acetic acid).
Regarding claim 4, Xu teaches wherein the organic ligand comprises the formula –C(O)R, wherein R is C1-C10 (benzoic acid, oleic acid, acetic acid)
Regarding claim 5, Xu teaches wherein the composition further comprises a casting solvent, wherein the metal oxide particle is dispersed in the casting solvent ([0107], [0115], PGMEA).
Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. PGPub 2013/0221279) in view of Pujari (Pujari, S.P., Scheres, L., Marcelis, A.T.M. and Zuilhof, H. (2014), Covalent Surface Modification of Oxide Surfaces. Angew. Chem. Int. Ed., 53: 6322-6356), Meyers (U.S. PGPub 2015/0056542), and Pethe (U.S. PGPub 2014/0077305).
Regarding claim 21, Xu teaches a dielectric composition comprising: a metal oxide particle ([0116], hafnium oxide) comprising a diameter of 5 nm or less ([0118]; less than 5 nm) capped with an organic ligand ([0108]) at at least a 1:1 ratio ([0116], particles individually capped by at least one capping agent; [0117]; at least 99.999% particles have at least one capping agent). 
Xu does not explicitly teach wherein ones of the organic ligand are bonded directly to metal atoms of the metal oxide particle by a carbon metal bond and others of the organic ligand are bonded directly to oxygen atoms of the metal oxide particle.
Pujari teaches wherein organic ligands can bond to a metal oxide surface through direct bonding to the metal atoms or the oxygen atoms (Fig. 18).
Meyers teaches wherein organic ligands can bond directly to metal atoms via a metal-carbon bond ([0053]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Pujari and Meyers with Xu such that ones of the organic ligand are bonded directly to metal atoms of the metal oxide particle by a carbon metal bond and others of the organic ligand are bonded directly to oxygen atoms of the metal oxide particle as a 
Xu does not explicitly teach a computing device comprising a board, a component coupled to the board, the component comprising an integrated circuit structure which comprises the dielectric composition. 
Pethe teaches a computing device comprising a board ([0071]), a component coupled to the board comprising an integrated circuit structure ([0074]-[0076]); and wherein the integrated circuit structure comprises a metal oxide layer ([0074]-[0076]; [0057], insulating cap layer 322). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Pethe with Xu and Pujari to form a computing device comprising a board, a component coupled to the board, the component comprising an integrated circuit structure which comprises the dielectric composition for the purpose of controlling the properties of the metal oxide layer in the computing device (Xu, [0005], [0074]-[0076]; Pethe, [0057]). 
Regarding claim 22, the combination of Xu, Puhari, Meyers, and Pethe teaches wherein the computing device further comprises a memory coupled to the board ([0072]). It would have been obvious to a person having ordinary skill to further combine the teachings of Xu, Puhari, Meyers, and Pethe for the reasons set forth in the rejection of claim 21. 
Regarding claim 23, the combination of Xu, Puhari, Meyers, and Pethe teaches wherein the computing device further comprises a communication chip coupled to the board ([0071]). It would have been obvious to a person having ordinary skill to further combine the teachings of Xu, Puhari, Meyers, and Pethe for the reasons set forth in the rejection of claim 21. 
Regarding claim 24, the combination of Xu, Puhari, Meyers, and Pethe teaches wherein the computing device further comprises a camera coupled to the board ([0072]). It would have been 
Regarding claim 25, the combination of Xu, Puhari, Meyers, and Pethe teaches wherein the computing device further comprises a battery coupled to the board ([0072]). It would have been obvious to a person having ordinary skill to further combine the teachings of Xu, Puhari, Meyers, and Pethe for the reasons set forth in the rejection of claim 21. 
Regarding claim 26, the combination of Xu, Puhari, Meyers, and Pethe teaches wherein the computing device further comprises an antenna coupled to the board ([0072]). It would have been obvious to a person having ordinary skill to further combine the teachings of Xu, Puhari, Meyers, and Pethe for the reasons set forth in the rejection of claim 21. 
Regarding claim 27, the combination of Xu, Puhari, Meyers, and Pethe teaches wherein the component is a packaged integrated circuit die ([0074]). It would have been obvious to a person having ordinary skill to further combine the teachings of Xu, Puhari, Meyers, and Pethe for the reasons set forth in the rejection of claim 21. 
Regarding claim 28, the combination of Xu, Puhari, Meyers, and Pethe teaches wherein the component is selected from the group consisting of a processor, communications chip, and digital signal processor ([0074]-[0076]). It would have been obvious to a person having ordinary skill to further combine the teachings of Xu, Puhari, Meyers, and Pethe for the reasons set forth in the rejection of claim 21. 
Regarding claim 29, the combination of Xu, Puhari, Meyers, and Pethe teaches wherein the computing device is selected from the group consisting of a mobile phone, a laptop, a desktop computer, a server, and a set-top box ([0077]). It would have been obvious to a person having ordinary skill to further combine the teachings of Xu, Puhari, Meyers, and Pethe for the reasons set forth in the rejection of claim 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALIA SABUR/Primary Examiner, Art Unit 2812